Case 1:93-cr-00180-LAK Document 1017 Filed 08/17/21 Page 1 of 1
Case 1:93-cr-00180-LAK Document 1014 Filed 06/28/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ee ee ee ee ee eee ee ee ee eee eee X
UNITED STATES OF AMERICA r , Ari
scx isoLand MEMO ENDORSED
-V.- i.
NOTICE OF MOTION
NIDAL AYYAD,
Defendant.
we ee ee ee ee eee x

PLEASE TAKE NOTICE, that upon the annexed declaration of PETER J. TOMAO, ESQ.,
all the papers and proceedings heretofore had herein, the undersigned attorney respectfully moves
this Court pursuant to Rules 35 and 36 of the Federal Rules of Crimina! Procedure to enter an order
correcting the amended judgment herein to conform with the ruling of the United States Court of
Appeals for the Second Circuit_in United States v. Salameh, 261 F.3d 271, 277 (2d Cir. 2001).
Dated: Garden City, New York

June 28, 2021
Respectfully submitted,

 

PETER J. TOMAO, ESQ.

Attorney for Defendant Nidal Ayyad
600 Old Country Road, Suite 328
Garden City, NY 11530

(516) 877-7015

TO:

Clerk of Court (via ECF)
Hon. Lewis A. Kaplan (2 Courtesy Copiesl)
AUSA Ryan Finkel (via ECF)

 
